UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4745



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellant,

          versus


TAIWANNA SULLIVAN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:02-cr-00144)


Submitted:   January 3, 2007                 Decided:   July 11, 2007


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Gretchen C. F. Shappert, United States Attorney, Jennifer A.
Youngs, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellant. Angela
Parrott, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In this appeal, the government challenges the district court’s

complete   remittance   of    criminal    defendant       Taiwanna   Sullivan’s

(Sullivan) victim restitution which it had previously ordered her

to pay pursuant to the Mandatory Victim Restitution Act (MVRA), 18

U.S.C. § 3663A, 3664.        For the following reasons, we vacate the

portion of the district court’s April 19, 2006 judgment remitting

Sullivan’s victim restitution and remand with instructions that the

district court reinstate its original order of restitution.



                                    I.

     On March 13, 2003, the district court entered a criminal

judgment sentencing Sullivan to three years probation on each

single count of “[c]onspiracy to commit bank fraud, mail theft &

embezzlement,” 18 U.S.C. § 371, and “[t]heft of U.S. mail & aiding

& abetting,” 18 U.S.C. § 2, 1708, to run concurrently.               (J.A. 53).

Of relevance on appeal, the criminal judgment also ordered Sullivan

to pay $110,764.79 in victim restitution pursuant to the MVRA in

minimum    monthly   installments    of     $50.        Sullivan   subsequently

violated certain conditions of her probationary sentence.                   As a

result, on April 19, 2006, the district court entered a criminal

judgment revoking Sullivan’s probation and sentencing her to three

months’    imprisonment.      Of   relevance       on   appeal,    the   criminal

judgment also ordered that “ALL OUTSTANDING MONETARY PENALTIES


                                    - 2 -
RESULTING FROM THE INITIAL ENTRY OF JUDGMENT ENTERED IN THIS CASE

ARE ORDERED REMITTED.”*   (J.A. 24).     The district court commented

at Sullivan’s probation-revocation hearing that it ordered such

total remittance “considering [Sullivan’s] inability to make even

minor payments along with assisting her children on the amount of

restitution ordered, . . .    it would be a hardship to require her

to pay any . . . further payments on restitution.”      (J.A. 19).

     The government noted a timely appeal from the district court’s

April 19, 2006 criminal judgment.         On appeal, the government

challenges the district court’s remittitur of the total outstanding

victim restitution Sullivan had been ordered to pay pursuant to the

MVRA.



                                 II.

     The government argues that, because the district court imposed

the victim restitution order pursuant to the MVRA, the district

court lacked the authority to remit it on the ground of Sullivan’s

dire financial situation.    We agree.

     Our recent decision in United States v. Roper, 462 F.3d 336

(4th Cir. 2006), is dispositive.    Roper was a consolidated appeal

of two separate appeals by the government concerning two unrelated

criminal defendants, Carlton Roper and George Butler, who had



     *
      The parties agree that Sullivan’s outstanding balance of
victim restitution was $109,589.79.

                                - 3 -
violated the terms of their supervised release.                         Id. at 337.

Following the district court’s respective revocations of their

supervised     release,     the     district      court,   on     the    ground   of

impossibility to pay, respectively remitted the total amount of the

victim restitution previously imposed pursuant to the MVRA.                       Id.

As in the instant appeal, the government argued that, under the

MVRA,     district    courts      lack    the    authority      to   remit   victim

restitution previously ordered pursuant to the MVRA unless such

remittitur is ordered to offset “any amount later recovered as

compensatory damages for the same loss by the victim” in a civil

proceeding, 18 U.S.C. § 3664(j)(2).              Roper, 462 F.3d at 337-38.       We

agreed with the government, holding that the plain language and

structure of the MVRA, as well as our case law, compelled the

conclusion that the district court erred in remitting Roper’s and

Butler’s victim restitution orders.              Id. at 337-340.        Accordingly,

we reversed the district court’s remittitur orders and remanded

with instructions to reinstate the victim restitution orders.                     Id.

at 341.

     Like Roper, the district court in the instant appeal remitted

Sullivan’s victim restitution order because of her dire financial

situation.        Under   Roper,     such    remittitur      constituted     error.

Moreover,    we   have    reviewed       Sullivan’s   remaining      arguments    in

defense of the district court’s remittitur and find them to be

without merit.       Accordingly, we vacate the portion of the district


                                         - 4 -
court’s   April   19,   2006   judgment   remitting   Sullivan’s   victim

restitution order and remand with instructions that the district

court reinstate its original restitution order under the MVRA.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                  VACATED AND REMANDED




                                  - 5 -